478 F.2d 701
83 L.R.R.M. (BNA) 2768, 71 Lab.Cas.  P 13,829
EXTENDICARE OF KENTUCKY, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 72-2049.
United States Court of Appeals,Sixth Circuit.
Argued June 8, 1973.Decided June 15, 1973.

John S. Greenebaum, Louisville, Ky., for petitioner; Boyce F. Martin, Jr., Barnett, Greenebaum, Martin & McConnell, Louisville, Ky., on brief.
Elliott Moore, Acting Asst. Gen. Counsel, N.L.R.B., Washington, D.C.; John C. Getreu, Director, Region 9, N.L.R.B., Cincinnati, Ohio, Margery Lieber, N.L.R.B., Washington, D.C., for respondent; William Wachter, Atty., Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Washington, D.C., on brief.
Before PHILLIPS, Chief Judge, O'SULLIVAN, Senior Circuit Judge, and LIVELY, Circuit Judge.

ORDER

1
This matter is before the Court upon the petition of Extendicare of Kentucky, Inc. to review and set aside an order issued by the National Labor Relations Board and the cross application by the Board for enforcement of its order.  The Board's decision and order are reported at 199 NLRB No. 47.  With respect to all issues except the termination of the employment of Rita Doyle there is substantial evidence to support the findings and the order of the National Labor Relations Board and enforcement is granted.  We further conclude that the findings of the Board with respect to the discharge of Rita Doyle are not supported by the evidence as a whole and enforcement of the order of the Board insofar as it finds the discharge of Rita Doyle to violate the National Labor Relations Act and directs her immediate reinstatement is denied.  It is further ordered that the notice to employees prepared by the trial examiner and filed as an appendix to his decision be substituted for the notice to employees filed as an appendix to the decision and order of the Board.